DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 11/22/2021.
Claims 1-3, 5-10 and 13-17 are pending.
Claims 4, 11 and 12 have been cancelled.

Response to Arguments
Applicant’s arguments filed on 11/22/2021 with respect to claims 1-3, 5-10 and 13-17 have been fully considered but they not persuasive.
Applicant presented arguments that Ericsson fails to disclose each and every limitation of each of Claims 1 and 10, as explained below.

A. Regarding Claim 1, it seems WUS-DCI of Ericsson is sent during a DRX before a scheduling PDCCH/DCI…However, in view of current amendment to Claim 1, the change is based on a scheduling DCI (i.e., the adaptation trigger is based on a scheduling DCI). (REMARKS Pages 7-8)

B. Regarding Claim 10, it seems Ericsson's proposal is based on an "implicit indication" where the UE changes its scheduling "after receiving a scheduling DCI". …In contrast, in view of current amendment to Claim 10, the indication is provided by an "additional bit" in DCI. (REMARKS Page 8)

The Examiner respectfully disagrees that Ericsson fails to disclose each and every limitation of each of amended Claims 1 and 10 as currently presented.
Examiner recognizes that "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. …” (MPEP 2111.01, II).
Examiner presents:
A. Amended claim 1 discloses receiving from wireless network a control signalling. Claim 1 does not disclose that the control signal is a scheduling control signal, or that the same control signal triggers power change and schedules the UE. Therefore, Ericsson’s (Page 3/5 Section 3.2 and Page 4/5 Section 4, Fig. 2) cited previously for claim 1 and claim 4 disclosing a method of WUS-DCI for power adaptation followed by scheduling PDCCH teaches amended Claim 1.
Accordingly, Claim 1 is rejected.

B. Amended claim 10 discloses receiving from wireless network an indication in a DCI using an additional bit indicating a new applicable value of at least one of a downlink (DL) scheduling offset (KO), an uplink (UL) scheduling offset (K2), and an aperiodic channel state information reference signal (CSI-RS) triggering offset for active BWPs. Claim 10 does not disclose implicitly or explicitly what is the additional bit in the DCI. The Examiner presents, in support of the previously cited Section of Ericsson (Page 4/5 Section 4, Figure 2) to clarify, that Ericsson (Page 1/5 Section 2.2.1 PDCCH based signals) discloses DCI based signaling over PDCCH is the fastest way to trigger adaptation in UE. Unused fields in existing DCI formats (e.g. 1-0) or new fields can be introduced in the DCI formats for designing these signals. Special DCI such as WU-DCI can also be used as discussed later in this paper. Ericsson (Page 3/5 Section 3.2 Para 1) discloses A DCI based WUS (from here on WUS-DCI) is intended to wake-up the UE before a scheduling PDCCH to reduce PDCCH monitoring related power consumption. Ericsson (Page 4/5 Proposal 2) further discloses for enabling UE power savings in RRC_CONNECTED, RAN1 should develop WUS-DCI mechanisms based on existing or modified PDCCH-based structure, considering design and performance criteria, including miss detection, false alarm rate, and latency. Ericsson (Page 4/5 Figure 2 An example of NW configuring the UE with K0>0, Section 4 Para 1, presented before and recognized by the Applicant) then discloses Cross-slot scheduling can save UE power, NW informs the UE about explicit or implicit information regarding the offset values. Based on Ericsson’s disclosures cited above (Page 1/5: Unused fields or new fields in DCI), (Page 3/5 Section 3.2: WUS-DCI before scheduling PDCCH, see also Figure 2), (Page 4/5 Proposal 2: WUS-DCI mechanisms based on existing or modified PDCCH-based structure), then reading Ericsson (Page 4/5 Section 4: NW informs the UE about explicit or implicit information regarding the offset values) provides a teaching of possible explicit indication (using Dummy PDCCH in Figure 2 or a WUS-DCI using a modified PDCCH indicating use of new or different combination of existing bits interpreted as additional bits) for offset values for K0, K2, or aperiodicTriggeringOffset values as disclosed in Ericsson (Page 4/5 Section 4) and cited previously, teaching the “additional bits” as required in claim 10.
Accordingly, Claim 10 is rejected.
Dependent claims 2-3, 5-9 and 13-17 being dependent on claims 1 and claim 10, are also rejected for the same reason as above. 


NOTICE for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-8, 10, 13, 15 and 17 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Ericsson (R1-1813183 Triggers of NR UE power saving, of IDS, hereinafter ‘ERICSSON’).
Regarding claim 1, ERICSSON teaches a method, comprising:
receiving, by a processor of an apparatus implemented in a user equipment (UE), from a wireless network a control signaling (Page 1/5 Section 2.2.1 PDCCH based Signals: DCI based signaling over PDCCH is the fastest way to trigger adaptation in UE. (Page 5/5 Proposal 3) NW can configure slot offset values for PDSCH/PUSCH that can enable UE power savings, while also allowing fast switching between minimum slots offset values through DCI signaling. See Page 4/5 Figure 2 Dummy PDCCH to Wakeup and End of Data transmission, and Scheduling PDCCH for data transmission or reception by the UE); and
changing, by the processor according to the control signaling, an aspect of a power profile of at least one bandwidth part (BWP) of a plurality of BWPs (Page 3/5 Section 3.2: The WUS-DCI can be configured e.g. as a separate PDCCH transmission with a narrow BW (relative to PDSCH (indicating PDSCH over larger BWP relative to narrow BWP for WUS-DCI, disclosing at least one bandwidth part (BWP) of a plurality of BWPs)) and small search space. Thus, the UE can save power due BW and BD reduction. The WUS-DCI should precede the scheduling PDCCH transmission by enough delay (e.g. number of symbols/slots) to allow the full-power receiver to be activated and stabilized in time for receiving the scheduling PDCCH (WUS-DCI causing change in an aspect of a power profile of at least one bandwidth part (the narrow BWP) of a plurality of BWPs, a change from lower power to full power profile for scheduling PDCCH from lower power profile while in narrow BWP) without causing data interruption regarding data transmission or reception by the UE (Page 4/5 Figure 2: An example of NW configuring the UE with K0>0, Section 4: For example, as shown in Figure 2, the UE can be configured to expect a K0>0 after waking up from DRX cycle. Therefore, the UE can stay in the low power mode, e.g. a narrower BWP (after receiving the Dummy PDCCH, Keep K>0, a WUS-DCI of Section 3.2), until a scheduling PDCCH is received (Scheduling PDCCH, from next occasion K0=0). Similarly, for uplink scheduling, UE also does not expect a K2, or aperiodicTriggeringOffset values equal to 0 after waking up from DRX cycle as well, and until it receives a scheduling PDCCH, otherwise the UE remains in the low power mode until the next DRX cycle. ERICSSON disclosing while staying in narrow BW (i.e. narrow BWP) power profile changed from low power to full power, and as shown in Figure 2, the change in power profile in narrow BWP does cause data interruption since there is data transmission and reception while in narrow BWP. The data transmission occurs in PDSCH which has larger BWP (see Page 3/5 Section 3.2). See also Page 5/5 Proposal 3),
wherein the UE is scheduled to receive or transmit data with a restriction based on a currently active minimum applicable value of either or both of a downlink (DL) scheduling offset (K0) and an uplink (UL) scheduling offset (K2) (Page 4/5, Figure 2: An example of NW configuring the UE with K0>0, Section 4: as shown in Figure 2, the UE can be configured to expect a K0>0 after waking up from DRX cycle. Therefore, the UE can stay in the low power mode, e.g. a narrower BWP, until a scheduling PDCCH is received. After that, the NW will keep using K0=0 until the UE receives a PDCCH which means end of K0=0 based scheduling. Similarly, for uplink scheduling, UE also does not expect a K2, or aperiodicTriggeringOffset values equal to 0 after waking up from DRX cycle as well, and until it receives a scheduling PDCCH), and wherein the changing of the aspect of the power profile comprises causing a change, for an active DL BWP or an active UL BWP, a respective minimum applicable value of either or both of the K0 and the K2 before the change is in effect in a subsequent slot (Page 4/5, Figure 2: UE receives Dummy PDCCH after wake-up in DRX ON cycle while still in in the low power mode, e.g. a narrower BWP (at least in an active DL BWP, which is a narrow BWP, and which causes to change in power profile for full power for receiving Scheduling PDCCH (see Page 3/5 Section 3.2: WUS-DCI) which in turn changes K0 value to “0”, from K0>1, to be effective from next DL slot occasion. Similarly K2 value may be changed by the Scheduling PDCCH from next UL slot occasion as described in Section 4)).

Regarding claim 2, ERICSSON teaches wherein the power profile comprises a set of one or more selections and one or more restrictions on BWP parameters (Page 4/5, Section 4: Cross-slot scheduling can save UE power by allowing increased micro-sleep opportunities and  change of BWPs between the slots related to PDCCH and PDSCH/PUSCH. However, for UE to save power, the UE needs to know the minimum value of K0 so it can buffer PDCCH symbols and enter micro-sleep, and start receiving PDSCH based on the K0 in the PDCCH (a selection and a restriction based on the minimum value of K0). The same principle applies also to other offset values such as for PUSCH (K2) (a second selection and a restriction based on another restriction on the value of K2) and aperiodicTriggeringOffset), and wherein the changing of the aspect of the power profile comprises changing a value of a selection or a restriction of the set of one or more selections and one or more restrictions (Page 4/5, Section 4, Figure 2: An example of NW configuring the UE with K0>0, showing Scheduling PDCCH, from next occasion K0=0, from K0>0, that is minimum value of K0 changed, while the power profile changed to full power for Scheduling PDCCH after reception of Dummy PDCCH in DRX ON duration. See also Page 3/5 Section 3.2).

Regarding claim 5, ERICSSON teaches receiving, by the processor, from the wireless network an indication (Page 4/5, Figure 2: An example of NW configuring the UE with K0>0, Section 4: Scheduling PDCCH indicates change in K0, and similarly K2); and
adapting, by the processor according to the indication, a new minimum applicable value of at least one of a downlink (DL) scheduling offset (K0), an uplink (UL) scheduling offset (K2), and an aperiodic channel state information reference signal (CSI-RS) triggering offset for an active DL BWP or an active UL BWP of the plurality of BWPs during a discontinuous reception (DRX) on-duration (Page 4/5, Figure 2: UE receives Dummy PDCCH after wake-up in DRX On cycle while still in in the low power mode, e.g. a narrower BWP (at least in an active DL BWP, which is a narrow BWP, receiving Scheduling PDCCH which in turn changes K0 value to “0” to be effective from next DL slot occasion from K0>1. Similarly K2 value may be changed by the Scheduling PDCCH from next UL slot occasion as described in Section 4)).

Regarding claim 6, ERICSSON teaches wherein the receiving of the indication comprises receiving a Layer 1 (L1)-based signaling comprising downlink control information (DCI) (Page 4/5, Figure 2: An example of NW configuring the UE with K0>0, Section 4: Scheduling PDCCH indicates change in K0, and similarly K2. (Page 5/5 Proposal 3) RAN 1 should develop mechanisms for cross-slot scheduling, where NW can configure slot offset values for PDSCH/PUSCH that can enable UE power savings, while also allowing fast switching between minimum slots offset values through DCI signaling (Scheduling PDCCH in Figure 2 contains a DCI)).

Regarding claim 7, ERICSSON teaches wherein the adapting according to the indication comprises adapting, according to an additional bit in the DCI, an index corresponding to the new minimum applicable value of at least one of the K0, the K2, and the aperiodic CSI-RS triggering offset for both the active DL BWP and the active UL BWP of the plurality of BWPs (Page 1/5 Section 2.2.1 PDCCH based signals) DCI based signaling over PDCCH is the fastest way to trigger adaptation in UE. Unused fields in existing DCI formats (e.g. 1-0) or new fields can be introduced in the DCI formats for designing these signals. Special DCI such as WU-DCI can also be used as discussed later in this paper. (Page 3/5 Section 3.2 Para 1) A DCI based WUS (from here on WUS-DCI) is intended to wake-up the UE before a scheduling PDCCH to reduce PDCCH monitoring related power consumption. (Page 4/5 Proposal 2) For enabling UE power savings in RRC_CONNECTED, RAN1 should develop WUS-DCI mechanisms based on existing or modified PDCCH-based structure, considering design and performance criteria, including miss detection, false alarm rate, and latency. Ericsson (Page 4/5 Figure 2 An example of NW configuring the UE with K0>0, Section 4): Cross-slot scheduling can save UE power by allowing increased micro-sleep opportunities and change of BWPs between the slots related to PDCCH and PDSCH/PUSCH. However, for UE to save power, the UE needs to know the minimum value of K0 so it can buffer PDCCH symbols and enter micro-sleep, and start receiving PDSCH based on the K0 in the PDCCH. The same principle applies also to other offset values such as for PUSCH (K2) and aperiodicTriggeringOffset. NW informs the UE about explicit or implicit information regarding the offset values. UE can be configured to expect a K0>0 after waking up from DRX cycle. Therefore, the UE can stay in the low power mode, e.g. a narrower BWP, until a scheduling PDCCH is received. After that, the NW will keep using K0=0 until the UE receives a PDCCH which means end of K0=0 based scheduling and to move to the default C-DRX operation mode. Similarly, for uplink scheduling, UE also does not expect a K2, or aperiodicTriggeringOffset values equal to 0 after waking up from DRX cycle as well, and until it receives a scheduling PDCCH (Scheduling PDCCH indicates change from K0>1 to K0=0 from next DL slot occasion, and similarly indicates change in K2 from next UL slot occasion as shown in Figure 2). (Page 5/5 Proposal 3) RAN 1 should develop mechanisms for cross-slot scheduling, where NW can configure slot offset values (indicating K0/K2) for PDSCH/PUSCH that can enable UE power savings, while also allowing fast switching between minimum slots offset values through DCI signaling (Scheduling PDCCH in Figure 2 contains a DCI whose some bits carries PDSCH for DLBWP and PUSCH for UL BWP resource allocation information and some bits for indicating K0 or K2 offset or delay values for switching to corresponding respecting active DL BWP for scheduled PDSCH or active UL BWP for scheduled PUSCH shown in Figure 2 for cross-slot scheduling). Based on Ericsson’s disclosures cited above (Page 1/5: Unused fields or new fields in DCI), (Page 3/5 Section 3.2: WUS-DCI before scheduling PDCCH, see also Figure 2), (Page 4/5 Proposal 2: WUS-DCI mechanisms based on existing or modified PDCCH-based structure), then reading Ericsson (Page 4/5 Section 4: NW informs the UE about explicit or implicit information regarding the offset values) provides a teaching of possible explicit indication (using Dummy PDCCH in Figure 2 or a WUS-DCI using a modified PDCCH indicating use of new or different combination of existing bits interpreted as additional bits) for offset values for K0, K2, or aperiodicTriggeringOffset values as disclosed in Ericsson (Page 4/5 Section 4) and cited previously, teaching the “additional bits”).

Regarding claim 8, ERICSSON teaches receiving, by the processor, data on a physical downlink shared channel (PDSCH) with the new minimum applicable value of at least one of the K0, the K2, and the aperiodic CSI-RS triggering offset in effect in a second slot (Page 4/5, Figure 2: An example of NW configuring the UE with K0>0, Section 4: Scheduling PDCCH indicates change from K0>1 to K0=0 from next DL slot occasion. Similarly indicates change in K2),
wherein the indication is received in a first slot which is ahead of the second slot in time by at least a predetermined number of slots (Page 4/5, Figure 2, Section 4: Cross-slot scheduling, Figure 2 showing Scheduling PDCCH changing K0 value from K0>1 to K0=1 from next DL slot occasion receiving PDSCH, receiving Scheduling PDCCH in at least one slot (K>0, predetermined) ahead of DL slot receiving PDSCH).

Regarding claim 10, ERICSSON teaches a method, comprising:
receiving, by a processor of an apparatus implemented in a user equipment (UE), from a wireless network an indication (Page 4/5, Figure 2: An example of NW configuring the UE with K0>0, Section 4: Scheduling PDCCH indicates change in K0, and similarly K2); and
adapting, by the processor according to the indication, a new minimum applicable value of at least one of a downlink (DL) scheduling offset (K0), an uplink (UL) scheduling offset (K2), and an aperiodic channel state information reference signal (CSI-RS) triggering offset for an active DL bandwidth part (BWP) or an active UL BWP of a plurality of BWPs during a discontinuous reception (DRX) on-duration (Page 4/5, Figure 2: UE receives Dummy PDCCH after wake-up in DRX On cycle while still in in the low power mode, e.g. a narrower BWP (at least in an active DL BWP, which is a narrow BWP, receiving Scheduling PDCCH which in turn changes K0 value to “0” to be effective from next DL slot occasion from K0>1. Similarly K2 value may be changed by the Scheduling PDCCH from next UL slot occasion as described in Section 4)),
wherein the receiving of the indication comprises receiving a Layer 1 (L1)-based signaling comprising downlink control information (DCI) (Page 4/5, Figure 2: An example of NW configuring the UE with K0>0, Section 4: Scheduling PDCCH indicates change in K0, and similarly K2. (Page 5/5 Proposal 3) RAN 1 should develop mechanisms for cross-slot scheduling, where NW can configure slot offset values for PDSCH/PUSCH that can enable UE power savings, while also allowing fast switching between minimum slots offset values through DCI signaling (Scheduling PDCCH in Figure 2 contains a DCI)), and
wherein the adapting according to the indication comprises adapting, according to an additional bit in the DCI, an index corresponding to the new minimum applicable value of at least one of the K0, the K2, and the aperiodic CSI-RS triggering offset for both the active DL BWP and the active UL BWP of the plurality of BWPs (Page 1/5 Section 2.2.1 PDCCH based signals) DCI based signaling over PDCCH is the fastest way to trigger adaptation in UE. Unused fields in existing DCI formats (e.g. 1-0) or new fields can be introduced in the DCI formats for designing these signals. Special DCI such as WU-DCI can also be used as discussed later in this paper. (Page 3/5 Section 3.2 Para 1) A DCI based WUS (from here on WUS-DCI) is intended to wake-up the UE before a scheduling PDCCH to reduce PDCCH monitoring related power consumption. (Page 4/5 Proposal 2) For enabling UE power savings in RRC_CONNECTED, RAN1 should develop WUS-DCI mechanisms based on existing or modified PDCCH-based structure, considering design and performance criteria, including miss detection, false alarm rate, and latency. Ericsson (Page 4/5 Figure 2 An example of NW configuring the UE with K0>0, Section 4): Cross-slot scheduling can save UE power by allowing increased micro-sleep opportunities and change of BWPs between the slots related to PDCCH and PDSCH/PUSCH. However, for UE to save power, the UE needs to know the minimum value of K0 so it can buffer PDCCH symbols and enter micro-sleep, and start receiving PDSCH based on the K0 in the PDCCH. The same principle applies also to other offset values such as for PUSCH (K2) and aperiodicTriggeringOffset. NW informs the UE about explicit or implicit information regarding the offset values. UE can be configured to expect a K0>0 after waking up from DRX cycle. Therefore, the UE can stay in the low power mode, e.g. a narrower BWP, until a scheduling PDCCH is received. After that, the NW will keep using K0=0 until the UE receives a PDCCH which means end of K0=0 based scheduling and to move to the default C-DRX operation mode. Similarly, for uplink scheduling, UE also does not expect a K2, or aperiodicTriggeringOffset values equal to 0 after waking up from DRX cycle as well, and until it receives a scheduling PDCCH (Scheduling PDCCH indicates change from K0>1 to K0=0 from next DL slot occasion, and similarly indicates change in K2 from next UL slot occasion as shown in Figure 2). (Page 5/5 Proposal 3) RAN 1 should develop mechanisms for cross-slot scheduling, where NW can configure slot offset values (indicating K0/K2) for PDSCH/PUSCH that can enable UE power savings, while also allowing fast switching between minimum slots offset values through DCI signaling (Scheduling PDCCH in Figure 2 contains a DCI whose some bits carries PDSCH for DLBWP and PUSCH for UL BWP resource allocation information and some bits for indicating K0 or K2 offset or delay values for switching to corresponding respecting active DL BWP for scheduled PDSCH or active UL BWP for scheduled PUSCH shown in Figure 2 for cross-slot scheduling). Based on Ericsson’s disclosures cited above (Page 1/5: Unused fields or new fields in DCI), (Page 3/5 Section 3.2: WUS-DCI before scheduling PDCCH, see also Figure 2), (Page 4/5 Proposal 2: WUS-DCI mechanisms based on existing or modified PDCCH-based structure), then reading Ericsson (Page 4/5 Section 4: NW informs the UE about explicit or implicit information regarding the offset values) provides a teaching of possible explicit indication (using Dummy PDCCH in Figure 2 or a WUS-DCI using a modified PDCCH indicating use of new or different combination of existing bits interpreted as additional bits) for offset values for K0, K2, or aperiodicTriggeringOffset values as disclosed in Ericsson (Page 4/5 Section 4) and cited previously, teaching the “additional bits”).

Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 8.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 1.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 4.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 16 are rejected under 35 U.S.C 103 as being unpatentable over Ericsson (R1-1813183 Triggers of NR UE power saving, of IDS, hereinafter ‘ERICSSON’) in view of KIM, et al. (us-provisional-application US 62641564 of US20190281545, hereinafter ‘KIM’).
Regarding claim 3, ERICSSON teaches a restriction on a respective value of at least one of a downlink (DL) scheduling offset (K0), an uplink (UL) scheduling offset (K2), and an aperiodic channel state information reference signal (CSI-RS) triggering offset (Page 4/5 Section 4: Cross-slot scheduling can save UE power by allowing increased micro-sleep opportunities and change of BWPs between the slots related to PDCCH and PDSCH/PUSCH. However, for UE to save power, the UE needs to know the minimum value of K0 so it can buffer PDCCH symbols and enter micro-sleep, and start receiving PDSCH based on the K0 in the PDCCH. The same principle applies also to other offset values such as for PUSCH (K2) and aperiodicTriggeringOffset. Therefore, RAN1 studies techniques for enhanced cross-slot scheduling, by which NW informs the UE about explicit or implicit information regarding the offset values).
ERICSSON does not explicitly disclose wherein the set of one or more selections and one or more restrictions comprises a search space selection, a physical downlink control channel (PDCCH) monitoring period selection, a restriction on a respective value of at least one of a downlink (DL) scheduling offset (KO), an uplink (UL) scheduling offset (K2), and an aperiodic channel state information reference signal (CSI-RS) triggering offset.
In an analogous art, KIM teaches wherein the set of one or more selections and one or more restrictions comprises a search space selection, a physical downlink control channel (PDCCH) monitoring period selection, a restriction on a respective value of at least one of a downlink (DL) scheduling offset (KO), an uplink (UL) scheduling offset (K2), and an aperiodic channel state information reference signal (CSI-RS) triggering offset (Para [00107-00108] a scheduling profile may include one or more ( or a set of) parameters and/or constraints for system configuration. The parameters (or constraints) may limit network scheduling to a particular configuration. In some embodiments, a scheduling profile may include one or more parameters to specify the profile. For example, the parameters may include a set of values for search space monitoring periodicity. As another example, the parameters may include a set of configurable values and/or constraints for K0, where K0 defines a number of slots (e.g., from 0 to n) between a slot scheduled for the PDCCH and a slot scheduled for PDSCH. As yet another example, the parameters may include a set of configurable values and/or constraints for K2, where K2 defines a number of slots (e.g., from 0 to n) between a slot scheduled for the PDCCH and a slot scheduled for the PUSCH).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of KIM to the system of ERICSSON in order to take the advantage of a method for UE scheduling in order to further leverage power savings opportunities (KIM: para [0007]).

Regarding claim 16, ERICSSON teaches wherein the changing of the aspect of the power profile comprises changing a value of a selection or a restriction of the set of one or more selections and one or more restrictions (Page 4/5, Section 4, Figure 2: An example of NW configuring the UE with K0>0: Cross-slot scheduling can save UE power by allowing increased micro-sleep opportunities and  change of BWPs between the slots related to PDCCH and PDSCH/PUSCH. However, for UE to save power, the UE needs to know the minimum value of K0 so it can buffer PDCCH symbols and enter micro-sleep, and start receiving PDSCH based on the K0 in the PDCCH (a selection and a restriction based on the minimum value of K0). The same principle applies also to other offset values such as for PUSCH (K2) (a second selection and a restriction based on another restriction on the value of K2) and aperiodicTriggeringOffset. Figure 2 showing while still in narrow BWP, UE receiving Scheduling PDCCH, changing K0 value, from next occasion K0=0, from K0>0, that is minimum value of K0 changed, while the power profile changed to full power for Scheduling PDCCH after reception of Dummy PDCCH in DRX ON duration. See also Page 3/5 Section 3.2).
ERICSSON does not explicitly disclose wherein the set of one or more selections and one or more restrictions comprises a search space selection, a physical downlink control channel (PDCCH) monitoring period selection, a restriction on a respective value of at least one of a downlink (DL) scheduling offset (KO), an uplink (UL) scheduling offset (K2), and an aperiodic channel state information reference signal (CSI-RS) triggering offset.
In an analogous art, KIM teaches wherein the set of one or more selections and one or more restrictions comprises a search space selection, a physical downlink control channel (PDCCH) monitoring period selection, a restriction on a respective value of at least one of a downlink (DL) scheduling offset (KO), an uplink (UL) scheduling offset (K2), and an aperiodic channel state information reference signal (CSI-RS) triggering offset (Para [00107-00108] a scheduling profile may include one or more ( or a set of) parameters and/or constraints for system configuration. The parameters (or constraints) may limit network scheduling to a particular configuration. In some embodiments, a scheduling profile may include one or more parameters to specify the profile. For example, the parameters may include a set of values for search space monitoring periodicity. As another example, the parameters may include a set of configurable values and/or constraints for K0, where K0 defines a number of slots (e.g., from 0 to n) between a slot scheduled for the PDCCH and a slot scheduled for PDSCH. As yet another example, the parameters may include a set of configurable values and/or constraints for K2, where K2 defines a number of slots (e.g., from 0 to n) between a slot scheduled for the PDCCH and a slot scheduled for the PUSCH).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of KIM to the system of ERICSSON in order to take the advantage of a method for UE scheduling in order to further leverage power savings opportunities (KIM: para [0007]).

Claim 9 and 14 are rejected under 35 U.S.C 103 as being unpatentable over Ericsson (R1-1813183 Triggers of NR UE power saving, of IDS, hereinafter ‘ERICSSON’) in view of Ang, et al. (us-provisional-application US 62717596 of US20200053755, hereinafter ‘ANG’).
Regarding claim 9, ERICSSON does not explicitly disclose wherein the predetermined number of slots is determined based on a sub-carrier spacing (SCS) value.
In analogous art, ANG teaches wherein the predetermined number of slots is determined based on a sub-carrier spacing (SCS) value (Fig. 8, Para [0168] In some examples, the minimum K0 threshold may be preconfigured or defined in a specification instead of by explicitly configuration. The defined minimum K0 threshold may be rule based or table based. In the table-based case, where CCI has an SCS of, for example, 15 kHz and CC2 has an SCS of 120 kHz, the minimum KO threshold may be related to the number of control symbols 805. For instance, where UE 115 receives two control symbols 805 in the first slot, the minimum KO threshold may be equal to 2 slots. Alternatively, if UE 115 receives a downlink grant on a single control symbol 805, then the minimum KO threshold may be equal to 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of ANG to the system of ERICSSON in order to take the advantage of a method implementing a slot delay threshold for cross-carrier scheduling to improve throughput and avoid violating being required to meet heightened buffering requirements, a slot delay threshold may be implemented for cross-carrier scheduling (ANG: para [0089]).

Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 9.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lim et al. (US20210360674), describing Dynamic C-DRX Configuration For Balance Between Power Savings And Communication Efficiency, And Use Of DCI For Activating Carrier Components
Noh et al. (US20180270799), describing METHOD AND APPARATUS FOR DOWNLINK CONTROL INFORMATION DESIGN FOR NETWORK COORDINATION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Examiner, Art Unit 2413